 


                                 IN THE UNITED STATES DISTRICT COURT
                               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BRANDI KAE MORGRET,                                              :    CIVIL ACTION NO. 1:18-CV-302
                                                                 :
                                            Plaintiff            :    (Chief Judge Conner)
                                                                 :
                             v.                                  :
                                                                 :
NANCY A. BERRYHILL,1                                             : 
                                                                 :
                                            Defendant            :

                                                               ORDER

              AND NOW, this 13th day of December, 2018, upon consideration of the

report (Doc. 18) of Magistrate Judge Joseph F. Saporito, Jr., recommending that the

court deny the appeal of Brandi Kae Morgret (“Morgret”) for a period of disability

and disability insurance benefits, and it appearing that Morgret has not objected to

the report, see FED. R. CIV. P. 72(b)(2), and the court observing that failure of a party

to timely object to a magistrate judge’s conclusions “may result in forfeiture of de

novo review at the district court level,” Nara v. Frank, 488 F.3d 187, 194 (3d Cir.

2007) (citing Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987)), but that, as

a matter of good practice, a district court should “afford some level of review to

dispositive legal issues raised by the report,” Henderson, 812 F.2d at 878; see also

Taylor v. Comm’r of Soc. Sec., 83 F. Supp. 3d 625, 626 (M.D. Pa. 2015) (citing Univac

Dental Co. v. Dentsply Int’l, Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010)), in order

                                                            
        Due to the Federal Vacancies Reform Act, 5 U.S.C. § 3345 et seq., former
              1

acting Commissioner of Social Security Nancy A. Berryhill is currently presiding
as the Deputy Commissioner for Operations of the Social Security Administration.
For consistency purposes, however, we continue to refer to Ms. Berryhill as “the
Commissioner.”
 


to “satisfy itself that there is no clear error on the face of the record,” FED. R. CIV. P.

72(b), advisory committee notes, and, following independent review of the record,

the court in agreement with Judge Saporito that the decision of the administrative

law judge is “supported by substantial evidence,” 42 U.S.C. § 405(g); Fargnoli

v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001), and concluding that there is no clear

error on the face of the record, it is hereby ORDERED that:

       1.     The report (Doc. 18) of Magistrate Judge Saporito is ADOPTED.

       2.     The decision of the Commissioner denying Morgret’s application for a
              period of disability and disability insurance benefits is AFFIRMED.

       3.     The Clerk of Court shall enter judgment in favor of the Commissioner
              and against Morgret as set forth in paragraph 2.

       4.     The Clerk of Court is directed to CLOSE this case.




                                                 /S/ CHRISTOPHER C. CONNER
                                                 Christopher C. Conner, Chief Judge
                                                 United States District Court
                                                 Middle District of Pennsylvania
